DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Rejection on the merits of this application. Claims 1-10 and 12-13 are rejected and currently pending, as discussed below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/08/2022 has been entered.
 
Response to Arguments
Applicant’s arguments and amendments to the Claims, filed 07/15/2022, have been fully considered.
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-10 and 12-13 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further limiting amendments made to the claims, changing the scope of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-8, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190317512 A1, filed 2018-04-17, hereinafter "Zhang", in view of US 20200156639 A1, filed 2018-12-21, hereinafter "Liu", and US 20200139959 A1, filed 2018-11-02, hereinafter "Akella".

Regarding Claim 1, Zhang teaches: 
A method for an automated control of a motor vehicle comprising (figure 11), having the following steps: 
generating or receiving a reference trajectory (T*) for the motor vehicle (10); ([0076] and figure 11, step 1102, wherein a reference trajectory is generated for an autonomous driving vehicle, or ADV)
generating at least two possible trajectories (xi) comprising time segments for the motor vehicle; ([0076] and figure 11, step 1101, wherein a plurality of trajectory candidates is generated for the ADV, plurality = 2 or more, and see at least [0067], wherein the potential trajectory is segmented according to a predetermined time resolution, or separated into time segments, to calculate cost)
wherein the at least two possible trajectories (xi) are each assigned a cost factor by  means of a cost functional (Jc), ([0066], wherein the costs for possible trajectories is evaluated, and [0076], figure 11, step 1103, wherein the objective cost for each possible trajectory is obtained from comparing the trajectory candid with the reference trajectory and obtaining the similarity between the two)
the cost functional (Jc) comprising points in the time segments of the at least two possible trajectories, ([0074], wherein the cost is computed over each point/timestamp on the possible and the reference trajectories and summed to get the total cost)
comparing the at least two possible trajectories (xi) with the reference trajectory (T*); ([0076] and figure 11, step 1102, wherein each trajectory candidate is compared to the reference trajectory, which generates a cost for each trajectory candidate)
and selecting one of the at least two possible trajectories (Zi) based on the comparison of the at least two possible trajectories (Z) with the reference trajectory (T*) ([0076] and figure 11, step 1104, wherein one of the plurality of trajectory candidates is selected)
wherein the motor vehicle is controlled at least based on the selected possible trajectory ([0052], wherein the selected trajectory candidate is used to control the ADV)
Zhang does not disclose the steps of “Generating at least two possible trajectories (5;) for the motor vehicle (10)” and “Generating and/or receiving a reference trajectory (T*) for the motor vehicle (10)” in the correct order. Therefore, it would have been obvious those having ordinary skill in the art before the effective filing date of the instant application to modify the method steps of Zhang out of order, as “Generating and/or receiving a reference trajectory (T*) for the motor vehicle (10)” and “Generating at least two possible trajectories (5;) for the motor vehicle (10)”. It would have been obvious to modify because doing so results in an autonomous vehicle that can generate and trajectories that most closely math a smooth, comfortable journey for passengers from an origin to a destination within a reasonable time, as recognized by Zhang ([0004]).
Zhang additionally remains silent on:
and a contribution of each respective point of the points to a respective cost factor is weighted using a time-dependent weighting function, 
wherein the time-dependent weighting function is based on an amount of time that the motor vehicle will reach the respective point on the at least two possible trajectories,
and wherein a time-dependent weighting of one or more points of the points in a middle time segment of the time segments is greater than a weighting of one or more points in other time segments of the time segments;
Akella teaches:
and a contribution of each respective point of the points to a respective cost factor is weighted using a time-dependent weighting function, (see at least [0056] and figure 4, wherein the weighting function is represented by time-dependent curve 418, but can also be a linear function, quadratic function, stepwise function, etc., and see at least [0054]-[0055], wherein the cost associated with a plurality of points on the reference/target trajectories is weighted using the weighting function 418)
wherein the time-dependent weighting function is based on an amount of time that the motor vehicle will reach the respective point on the at least two possible trajectories, (see at least [0056], wherein weighting function 418 is with respect to time, and see at least [0054]-[0056], wherein the weighting function is applied to each reference point, and see at least [0046], wherein the distance between reference points are measured in time. In other words, the reference points on the trajectory are in intervals of 0.05-1 seconds, which means that the motor vehicle will travel for 0.05-1 seconds before reaching the next reference point on the trajectory, equivalent to the weighting function being based on an amount of time that the motor vehicle will reach the respective point on the trajectories)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Zhang with Akella’s technique of using a time-dependent weighting function to weight the contribution of each of the points to a respective cost factor. It would have been obvious to modify because doing so allows for reduced computational burden when determining costs for trajectories while maintaining higher accuracy and/or precision, as recognized by Akella (see at least [0013]).
Liu teaches:
and wherein a time-dependent weighting of one or more points of the points in a middle time segment of the time segments is greater than a weighting of one or more points in other time segments of the time segments; ([0037], wherein a linear quadratic Gaussian (LQG) model is used as a controller for cost function J, and [0093]-[0094], an example of a time-dependent quadratic function for weighting individual points and summing them into the total cost J, wherein Liu discloses that a LQG, or Gaussian model, is also used. A Gaussian model inherently weights the middle segments the most out of the time segments, as all Gaussian models are characterized by a symmetric bell curve.)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Zhang and Akella with Liu’s technique of using a time-dependent weighting function, and Liu’s technique of using a Gaussian controller for the weighting function. It would have been obvious to modify because doing so allows autonomous vehicle to determine an optimal control factor for selecting potential trajectories based on preferred driving style, allowing a more comfortable experience for passengers, as recognized by Liu ([0003]).

Regarding Claim 2, Zhang, Akella, and Liu in combination teach all of the limitations of Claim 1 as discussed above, and Zhang additionally teaches:
Method according to claim 1, wherein the possible trajectories (xi) are generated by means of a mathematical replacement model of the motor vehicle, ([0062], wherein the trajectory candidates are generated based on a quartic or quantic polynomial with initial and end conditions as input variables. Since there is no known definition for “mathematical replacement model” and no explicit definition in the specification, it is assumed that “mathematical replacement model” is construed to mean any mathematical equation where input variables are replaced with specific values, as shown in the specification)
in particular wherein the mathematical replacement model is a non-linear model or a single-track model. ([0062], where the mathematical replacement model is based on a quartic (4th order) or quantic (5th order) polynomial, both of which are non-linear)

Regarding Claim 5, Zhang, Akella, and Liu in combination disclose all the limitations of Claim 1 as discussed above, and Zhang remains silent on:
Method according to claim 1, wherein in particular wherein the cost functional (Jc) comprises at least a distance of a point on the respective possible trajectory (xi) from a corresponding point on the reference trajectory (T*).
Akella teaches:
Method according to claim 1, wherein in particular wherein the cost functional (Jc) comprises at least a distance of a point on the respective possible trajectory (xi) from a corresponding point on the reference trajectory (T*). (see at least [0052] and figure 3, wherein the reference cost (Jc) comprises the cost associated with a different between a point on the reference trajectory 308 and the corresponding point on the target (respective possible) trajectory 314)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Zhang, Akella, and Liu with the calculation of offset distance between the reference and possible trajectory of Akella. It would have been obvious to modify because doing so allows for reduced computational burden when determining costs for trajectories while maintaining higher accuracy and/or precision, as recognized by Akella (see at least [0013]).

Regarding Claim 6, Zhang, Akella, and Liu in combination disclose all of the limitations of Claim 5 as discussed above, and Zhang remains silent on:
Method according to claim 5, wherein the weighting function is a first weighting function (yd).
Liu teaches:
Method according to claim 5, wherein the weighting function is a first weighting function (yd). ([0093]-[0094], wherein the cost function J is calculated over discrete time points (k), or points on the trajectory, where each value of k is individually weighted into the total cost by weight functions Q and R in combination)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Zhang, Akella, and Liu with Liu’s use of a finite-horizon, discrete-time LQR to individually weight each point on a trajectory in the total cost calculation. It would have been obvious to modify because doing so allows autonomous vehicle to determine an optimal control factor for selecting potential trajectories based on preferred driving style, allowing a more comfortable experience for passengers, as recognized by Liu ([0003]).

Regarding Claim 7, Zhang, Akella, and Liu in combination disclose all of the limitations of Claim 6 as discussed above, and Zhang remains silent on:
Method according to claim 6, wherein the first weighting function is a time-dependent Gaussian curve.
Liu teaches:
Method according to claim 6, wherein the first weighting function is a time-dependent Gaussian curve. ([0037], wherein a linear quadratic Gaussian (LQG) model is used as a controller for cost function J, and [0093]-[0094], an example of a time-dependent quadratic function for weighting individual points and summing them into the total cost J, wherein Liu discloses that an LQG, or Gaussian model, is also used. A Gaussian model inherently weights the middle segments the most out of the time segments, as all Gaussian models are characterized by a symmetric bell curve.)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Zhang, Akella, and Liu with Liu’s use of a finite-horizon, discrete-time LQR to individually weight each point on a trajectory in the total cost calculation. It would have been obvious to modify because doing so allows autonomous vehicle to determine an optimal control factor for selecting potential trajectories based on preferred driving style, allowing a more comfortable experience for passengers, as recognized by Liu ([0003]).

Regarding Claim 8, Zhang, Akella, and Liu in combination disclose all of the limitations of Claim 7 as discussed above, and Zhang remains silent on:
Method according to claim 7, wherein the weightings of the points in the earliest of the time segments being greater than the weighting of the points in the latest of the time segments.
Liu teaches using a Gaussian curve for weighting points, wherein the middle of the time segments is weighted the greatest. ([0037], wherein a linear quadratic Gaussian (LQG) model is used as a controller for cost function J, and [0093]-[0094], an example of a time-dependent quadratic function for weighting individual points and summing them into the total cost J, wherein Liu discloses that an LQG, or Gaussian model, is also used. A Gaussian model inherently weights the middle segments the most out of the time segments, as all Gaussian models are characterized by a symmetric bell curve.)
Nevertheless, shifting the Gaussian model leftwards by decreasing µ, resulting in a weighting function is weighted heavier in the beginning than at the end, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for utilizing a shifted Gaussian curve as a weighting function over discrete time segments. Since the invention failed to provide novel or unexpected results from the usage of said claimed weighting formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art.

Regarding Claim 12, Zhang, Akella, and Liu teach all of the limitations of Claim 1 as discussed above, and Zhang additionally teaches:
A control device for a system for controlling a motor vehicle or for a motor vehicle, ([0028] and figure 1, control system 111 for autonomous vehicle 101)
the control device being designed to carry out a method according to claim 1. ([0034] and figure 3A, wherein the perception and planning system 110 is performed by control system 111)

Regarding Claim 13, Zhang, Akella, and Liu teach all of the limitations of Claim 1 as discussed above, and Zhang additionally teaches:
A computer program having program code means to carry out the steps of a method according to any one of claims 1 to 11 ([0034], wherein perception and planning system 110 is software programs)
to be executed when the computer program is executed on a computer or a corresponding computing unit, ([0034], wherein perception and planning system 110 is software programs performed by processors)
of a control device for a system for controlling a motor or for a motor vehicle, the control device being designed to carry out a method according to claim 1. ([0034], wherein the processors are integrated into control system 111)

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Akella, and Liu in combination as applied to Claim 1 above, and further in view of US 20200198657 A1, effectively filed 2018-12-21, hereinafter "Manderla".

Regarding Claim 3, Zhang, Akella, and Liu in combination disclose all of the limitations of Claim 2 as discussed above, and Zhang additionally teaches:
Method according to claim 2, wherein when generating the possible trajectories (xi) at least one input variable is taken into account in the mathematical replacement model, ([0062], wherein the trajectory candidates are generated based on a quartic or quantic polynomial with initial and end conditions as input variables)
Zhang remains silent on:
wherein at least one input variable is a steering movement comprising a steering wheel angle, an acceleration, a deceleration, a speed, or a yaw rate of the motor vehicle. 
Manderla teaches:
wherein at least one input variable is a steering movement comprising a steering wheel angle, an acceleration, a deceleration, a speed, or a yaw rate of the motor vehicle. ([0028], wherein a mathematical system with an input variable is used to plan a trajectory, and [0028]-[0029], wherein the input variable is the “jerk”), and [0004], wherein the “jerk” is characterized as either a deviation from the reference trajectory by distance (steering angle, as you would have to deviate from a trajectory by a distance by steering), a deviation from an acceleration (acceleration/deceleration), or a deviation from velocity (speed))
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of autonomous vehicle control of Zhang, Akella, and Liu with the method of using steering movements as input variables for the mathematical model of trajectory generation of Manderla. It would have been obvious to modify because generating potential trajectories based on steering movements allows an autonomous vehicle to take deviations from reference trajectories into account and return the autonomous vehicle to the reference trajectory, as recognized by Manderla ([0004]).

Regarding Claim 4, Zhang, Akella, Liu, and Manderla in combination disclose all of the limitations of Claim 3 as discussed above, and Zhang additionally teaches:
Method according to claim 3, wherein the at least one input variable is a variable which is detected by means of an in-vehicle sensor (22, 26), ([0039], sensor system 115 used in the autonomous vehicle’s perception and planning system) 
comprising an acceleration sensor, a steering angle sensor, a radar, a LIDAR, or a camera. ([0031], wherein the sensors can include a steering sensor (steering angle sensor), a throttle sensor and a brake sensor (acceleration sensor), and an infrared sensor (LIDAR))

Claims 9-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Akella, and Liu as applied to Claims 1, 5, and 8 above, and further in view of US 6663196 B1, filed 2001-08-30, hereinafter "Mueller".

Regarding Claim 9, Zhang, Akella, and Liu teach all of the limitations of Claim 5 as discussed above, and Zhang remains silent on:
Method according to claim 5, wherein a course angle, a yaw angle or a float angle of the motor vehicle in the course of the possible trajectories (xi) is determined based on a mathematical replacement model and is taken into account in the cost functional, 
taking into account a difference between the course angle and a sum of the yaw angle and the float angle.
Mueller teaches:
Method according to claim 5, wherein a course angle, a yaw angle or a float angle of the motor vehicle in the course of the possible trajectories (xi) is determined based on a mathematical replacement model and is taken into account in the cost functional, 
in particular taking into account a difference between the course angle and a sum of the yaw angle and the float angle. (column 1, line 57 to column 2, line 4, wherein the sum of the yaw and the float are used in a mathematical model to determine the likelihood of the vehicle to skid, and if the sum exceeds a desired course angle, it is assumed that the vehicle will go off course)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the autonomous driving system of Zhang, Akella, and Liu with the determination of skid likelihood from the vehicle’s yaw, float, and course of Mueller. It would have been obvious to modify because using aiming for the least likelihood of skid based on the vehicle’s yaw, float, and course would allow the autonomous vehicle to hold onto the desired course more easily, as recognized by Mueller (column 1, line 57 to column 2, line 4)

Regarding Claim 10, Zhang, Akella, Liu, and Mueller teach all of the limitations of Claim 9 as discussed above, and Zhang remains silent on:
Method according to claim 9, wherein the determined course angle, the determined yaw angle, or the determined float angle of the motor vehicle is weighted by means of a second weighting function (yo) that is time-dependent. 
Liu teaches:
Method according to claim 9, wherein the determined course angle, the determined yaw angle, or the determined float angle of the motor vehicle is weighted by means of a second weighting function (yo) that is time-dependent. ([0093], wherein the weighting functions Q and R modify vehicle state x and vehicle input u, which consist of steering angle/heading angle (course angle))
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the autonomous driving system of Zhang, Akella, Liu, and Mueller with Liu’s use of a finite-horizon, discrete-time LQR to individually weight heading and steering angles in the total cost calculation. It would have been obvious to modify because doing so allows autonomous vehicle to determine an optimal control factor for selecting potential trajectories based on preferred driving style, allowing a more comfortable experience for passengers, as recognized by Liu ([0003]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Local Path Planning for Off-Road Autonomous Driving With Avoidance of Static Obstacles” is directed to methods and systems for evaluating a plurality of path candidates using a weighted cost functional.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selena M. Jin whose telephone number is (408)918-7588. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.M.J./Examiner, Art Unit 3667                           
                                                                                                                                                                             /RACHID BENDIDI/Primary Examiner, Art Unit 3667